—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1993, which *928ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board found that claimant, a driver for a hotel, abandoned his employment. In reaching the conclusion that he voluntarily left his employment without good cause, the Board noted that claimant overstayed his leave period by more than two months and admitted that he made no efforts to contact his employer during that time. Under the circumstances and given the record before us, we find substantial evidence to support the Board’s decision denying claimant’s request for benefits. Claimant’s contentions to the contrary raise questions of credibility which were for the Board to resolve.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.